SWINGPLANE VENTURES, INC. Alcantara 200, piso 6 Las Condes, Santiago, Chile, 7550159 June 05, 2013 VIA EDGAR AND BY E-MAIL Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-3030 Attention: Tiffany Piland Re: Swingplane Ventures, Inc. Amendment No. 1 to Form 8-K Filed May 10, 2013 Amendment No. 2 to Form 8-K Filed May 13, 2013 Form 10-Q for Quarterly Period Ended March 31, 2013 Filed May 20, 2013 File No. 000-54571 Dear Ms. Piland: On behalf of our Company, Swingplane Ventures, Inc., a Nevada corporation (the “Company”), we acknowledge receipt of your comment letter dated May 24, 2013 regarding the Company’s Current Report on Amendment No.1 to Form 8-K filed May 10, 2013, Amendment No. 2 to Form 8-K filed May 13, 2013, Form 10-Q Quarterly Period Ended March 31, 2013 filed May 20, 2013. The Companyrequests an additional 10 business days to respond as management is currently at the Property in Chile. The Company anticipates being able to submit its response letter by June 21, 2013. If you have any questions regarding this request for an extension, please do not hesitate to contact me directly at 800-373-0537. Best regards, /s/Carlos De la Torre Carlos De la Torre President cc:file
